                      Case 4:20-cv-05640-YGR Document 608 Filed 05/07/21 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099                 MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                             mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                         CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                              492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                          crichman@gibsondunn.com
                   dswanson@gibsondunn.com                            GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                        1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                        Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                          Telephone: 202.955.8500
                 333 South Grand Avenue                               Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                              ETHAN D. DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                                edettmer@gibsondunn.com
                                                                      ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                        elazarus@gibsondunn.com
                 24000092; pro hac vice)                              GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                               555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                          San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100                     Telephone: 415.393.8200
                 Dallas, TX 75201                                     Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                              Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                              UNITED STATES DISTRICT COURT
           16
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                      OAKLAND DIVISION
           18

           19    EPIC GAMES, INC.,                                Case No. 4:20-cv-05640-YGR-TSH

           20                            Plaintiff, Counter-     BRIEF RE: EXHIBITS CONTAINING
                                         defendant               INADMISSIBLE HEARSAY
           21
                       v.
           22
                 APPLE INC.,
           23
                                         Defendant,
           24                            Counterclaimant.

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP     _________________________________________________________________________________________________
                            BRIEF RE: EXHIBITS CONTAINING INADMISSIBLE HEARSAY, 4:20-cv-05640-YGR
                         Case 4:20-cv-05640-YGR Document 608 Filed 05/07/21 Page 2 of 3


            1             At issue are emails sent from third parties to Apple employees. See PX-0065, PX-0067, and
            2    PX-0744. Epic seeks to admit these documents and the clear hearsay they contain. Epic contends it
            3    does not offer these exhibits for the truth of the matter asserted, but rather to show notice or state of
            4    mind. But Epic’s Proposed Findings of Fact belie that assertion—these exact documents are cited in
            5    Epic’s Proposed Findings of Fact for the truth of the matters asserted therein. See Dkt. 407 at FOF
            6    ¶¶ 321, 324, 553(a). And they are inadmissible for the purpose for which Epic actually seeks to use
            7    them.
            8             Epic’s filing argues that the exhibits are “being offered to show that users and developers do
            9    not use Apple’s app distribution and IAP products because of their quality, as Apple asserts, but rather
           10    in spite of them.” Dkt. 604 at 3. Without citation to “circuit authority,” Trial Tr. 850:3–4, Epic invokes
           11    “customer motive” cases to contend that these exhibits should be admitted for a non-hearsay purpose.
           12             The non-binding “customer motive” cases that Epic offers do not apply here. In those cases,
           13    customer statements were admitted under Fed. R. Evid. 803(3) to prove that the customers had stopped
           14    doing business with the Plaintiff because of the Defendant’s alleged conduct. See Complete Entm’t
           15    Res. LLC v. Live Nation Entm’t, Inc., No. 16-cv-9814, 2017 WL 6512223, at *4 n.9 (C.D. Cal. Oct. 16,
           16    2017) (analyzing the “introduction of Plaintiffs’ records of customer statements regarding their reasons
           17    for not using Plaintiffs’ services”); Consol. Credit Agency v. Equifax, Inc., No. CV-03-1229, 2005 WL
           18    6218038, at *2 (C.D. Cal. Jan. 26, 2005) (admitting “statements from customers regarding their reasons
           19    for not dealing with a supplier are admissible for the limited purpose of proving customer motive,” but
           20    noting that such statements are not admissible “as evidence of facts recited as furnishing the motives
           21    in antitrust cases”). Epic has never alleged that any of its consumers have stopped doing business with
           22    it because of Apple’s conduct—to the contrary, Epic’s business has grown by leaps and bounds since
           23    Fortnite was released on iOS. Epic has not and cannot articulate why “customer motive” would be
           24    relevant to whether Apple’s conduct is anticompetitive.
           25             In any event, proving customer motive is not how Epic intends to use these exhibits. As Epic’s
           26    counsel made clear in court yesterday, Epic seeks to introduce these exhibits to support various
           27    propositions in its Proposed Findings of Fact. Trial Tr. 793:12–19 (Epic counsel: “Each and every one
           28    of these documents was cited in our findings of fact. The relevance, the importance of each and every

Gibson, Dunn &
Crutcher LLP                                                        1
                              BRIEF RE: EXHIBITS CONTAINING INADMISSIBLE HEARSAY, 4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 608 Filed 05/07/21 Page 3 of 3


            1    one of these documents is set forth in our findings of fact.”). Epic does so despite the Court’s
            2    instruction that it does not want a “document dump” of exhibits that will not be discussed at trial. Trial
            3    Tr. 788:10–14. And that Epic intends to use these documents for the truth of the matter asserted is
            4    underscored by its Proposed Findings of Fact. For example, Epic cites PX-0065 to support the
            5    sentence: “Such apps may ‘defraud users of large sums of money.’” See Dkt. 407 at FOF ¶ 553(a)
            6    (citing PX-0065). The same is true for PX-0067, which Epic cites to support the proposition that
            7    “Apple’s efforts to combat payment fraud appear to have been successful,” quoting from PX-0067 to
            8    suggest that fraud on iOS is “equivalent to ‘2% – 5% of gross revenues.” Dkt. 407 at ¶ 324 (quoting
            9    PX-0067). Likewise, Epic cites PX-0744 in a section with the heading “By Standing As a Middleman
           10    in Every In-App Purchase of Digital Content, Apple Interferes with Developers’ Ability to Provide
           11    Effective Customer Service,” id. at Section VIII.C, and asserts it shows that the App Store makes things
           12    “more stressful and difficult” for developers. Id. ¶ 321 (quoting PX-0744). Epic is not using any of
           13    these exhibits as “customer statements regarding their reasons for not using [Epic’s] services.”
           14    Complete Entm’t Res. LLC., 2017 WL 6512223, at *4 n.9. It uses them all for the truth of the matter
           15    asserted.
           16           Whether there is a theoretical purpose for which these documents could be used for a non-
           17    hearsay purpose is irrelevant; the actual reason is hearsay. They should be excluded.
           18
                 DATED: May 7, 2021                    By      /s/ Jay P. Srinivasan
           19                                                  GIBSON, DUNN & CRUTCHER LLP
           20                                                  Theodore J. Boutrous Jr.
                                                               Richard J. Doren
           21                                                  Daniel G. Swanson
                                                               Mark A. Perry
           22                                                  Veronica S. Lewis
                                                               Cynthia E. Richman
           23
                                                               Jay P. Srinivasan
           24                                                  Ethan D. Dettmer
                                                               Rachel Brass
           25
                                                               Attorneys for Apple Inc.
           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                        2
                             BRIEF RE: EXHIBITS CONTAINING INADMISSIBLE HEARSAY, 4:20-cv-05640-YGR
